Citation Nr: 1718205	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to an acquired psychiatric disability, to include PTSD, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board previously remanded this matter for additional development in August 2016.  The development has been completed, and the case has been returned to the Board for appellate review.  


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD and depression, is at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. 
 §§ 3.102, 3.159, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation   Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran claims service connection for PTSD due to stressful events in service.  He maintains that current PTSD is related to events that occurred during a ceremony when his ship crossed the equator.  

The Veteran described the ceremony in a March 2011 statement.  He indicated that he was subjected to hazing and humiliating behavior.  The Veteran stated that this ceremony involved being dragged out of his quarters in the early morning hours, forced to crawl on his hands and knees, hit with whips, and sprayed with water.  The Veteran stated that he found the experience to be verbally and physical abusive.

A certificate in the Veteran's personnel records shows that his ship crossed the equator on February 1973, and he participated in an initiation ceremony.

A VA treatment record dated in October 2008 reflects that the Veteran had a positive PTSD screen and was referred for a mental health services.

A VA treatment record dated in November 2008 shows that the Veteran was seen for mental health intake.  The Veteran reported a history of traumatic experiences during the Royal Shellback initiation, including being forced to crawl on the deck, being beaten with a hose, and sprayed with high pressure water.  His complaints included rule/out PTSD, depression, and insomnia.  

In December 2010, the Veteran was seen for an outpatient evaluation by a VA psychiatrist.   The Veteran reported continued that he continued to have intrusive thoughts of his experiences.  He reported that his reactions to the incident had affected his marriage, relationships, and employment.

The Veteran was afforded a VA psychiatric examination in June 2011.  The Veteran reported harassment during a crossing the equator ceremony in service.  He described it as a hazing incident, which involved the sailors being made to wear their clothes backwards and crawl across the boat. The Veteran reported that they were sprayed with water.  He reported that he was placed in a coffin with the top down, and the top was beaten.  The Veteran reported that he did not feel that his life was threatened during the incident, although he was humiliated.  The examiner opined that the Veteran's description of the events did not rise to the level of a PTSD stressor.  The examiner noted that the Veteran did not report other symptoms suggestive of a diagnosis of PTSD, such as re-experiencing, avoidance and numbing, or increased arousal.  The examiner noted that the Veteran reported dreams of his experiences in the military, but noted that his dreams did not appear to cause functional impairment.  The examiner opined that it did not appear that the Veteran's symptoms of depression were due to military experiences.  

VA treatment records dated in August 2014 show that a psychiatrist rendered DSM-5 diagnoses of a history of depressive disorder not otherwise specified, PTSD, and alcohol abuse in remission.  

The Board acknowledges the negative opinion of the January 2011 VA examiner who opined that the Veteran did not have a current diagnosis of PTSD; however, the examiner did not address of the VA treatment records which contain Axis I diagnoses of PTSD.  The examiner indicated that the negative opinion was based on the absence of evidence of re-experiencing and avoidance but did not address the December 2010 treatment record noting intrusive thoughts of his experiences which affected the Veteran's work and social life.  In light of the evidence of psychiatric treatment for PTSD, which contains multiple diagnoses of PTSD, the evidence regarding a current diagnosis is at least in equipoise.  

The Board finds that the there is sufficient evidence of a stressor and VA mental health professionals have linked his PTSD and depression to things that happened during the Veteran's service.  The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  

Upon weighing the evidence of record, including the Veteran's competent and credible statements regarding the nature and etiology of his psychiatric difficulties, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a psychiatric disorder that can be linked to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for PTSD and depression is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


